FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                      UNITED STATES COURT OF APPEALS                August 11, 2009
                                                                  Elisabeth A. Shumaker
                                  TENTH CIRCUIT
                                                                      Clerk of Court


 JAMES C. BARNUM,

          Plaintiff-Appellant,

 v.
                                                       No. 09-7061
                                               (D.C. No. 6:09-CV-138-RAW)
 ROGER HILFIGER; JAY COOK;                             (E.D. Okla.)
 JAMES WALTERS; LARRY
 MOORE; ROBIN ADAIR; and MIKE
 NORMAN,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges.


      James C. Barnum alleges that an Oklahoma state judge, two state

prosecutors, and two of his own private attorneys conspired to pretend that he

consented to the plea agreement under which he was sentenced to a year’s

probation, when in fact he had not. He also alleges that a second judge, along


      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
with a prosecutor, coerced him into paying court costs he should not have had to

pay. Mr. Barnum filed this action in forma pauperis seeking damages as well as

declaratory and injunctive relief under 42 U.S.C. § 1983. In a thorough opinion,

the district court explained that the judges and prosecutors named as defendants

were immune from suit because Mr. Barnum challenges their official actions, and

that Mr. Barnum’s private lawyers did not act under color of law as § 1983

requires. It therefore exercised its authority under 28 U.S.C. § 1915(e)(2) to

dismiss this suit on its own motion for failure to state a claim on which relief may

be granted.

      Mr. Barnum now appeals. Because he is a pro se litigant, we have afforded

Mr. Barnum’s pleadings and other papers a solicitous construction. Van Deelen v.

Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007). Even doing so, however, we

have concluded the district court’s disposition was correct for substantially the

reasons given by Judge White in his opinion. In so concluding, we note but need

not reach what may pose yet an additional hurdle to the relief Mr. Barnum seeks:

the bar imposed by Heck v. Humphrey, 512 U.S. 477, 487 (1994), against § 1983

lawsuits that are premised on the invalidity of, and tend to undermine, a criminal

conviction.




                                         -2-
The district court’s judgment is affirmed.

                                ENTERED FOR THE COURT


                                Neil M. Gorsuch
                                Circuit Judge




                                  -3-